DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skaalen 5,480,605. As to claims 1 and 16, Skaalen discloses a method comprising placing leather 36 between a first negative mold 42, 44 and a first positive mold 42, 44, applying pressure to cause the first negative mold and the first positive mold to form an area of the leather; see Figs. 3 and 4, and col. 3, line 58 through col. 4, line 16. After this first pressing operation, Skaalen discloses placing the leather between a second negative mold 50 and a second positive mold 48 and applying pressure to cause the second negative mold and second positive mold to further form the leather; see col. 4, lines 20-26 and 51-58. 
As to claim 3, Skaalen discloses this feature at col. 3, lines 19-57.
As to claim 4, Skaalen’s Figs. 4 and 6 show a second positive mold 48 protruding further than a first positive mold 44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Skaalen 5,480,605 in view Sykes 2016/0102940. As to claims 5-7, Skaalen discloses a method of forming a pouch comprising placing leather 36 between a first negative mold 42, 44 and a first positive mold 42, 44, applying pressure to cause the first negative mold and the first positive mold to form an area of the leather; see Figs. 3 and 4, and col. 3, line 58 through col. 4, line 16. After this first pressing operation, Skaalen discloses placing the leather between a second negative mold 50 and a second positive mold 48 and applying pressure to cause the second negative mold and second positive mold to further form the leather; see col. 4, lines 20-26 and 51-58. However, Skaalen does not disclose an elastomeric layer in his product. Sykes discloses a leather gun pouch comprising an elastomer layer 38 next to the leather layer 36 to provide cushioning properties; see [0018]-[0020]. It would have been obvious to one of ordinary skill in the art to add an elastomeric layer to the product of Skaalen in view of Sykes in order to provide cushioning properties. 
As to claim 6, Sykes discloses the use of an organic rubber in [0018].
As to claim 7, Sykes discloses adhering his elastomeric layer with an adhesive; see [0019]. It would have been obvious to one of ordinary skill in the art to use an adhesive and pressure to adhere the cushioning layer to the leather layer in the combined prior art of Skaalen and Sykes as is well-known in the laminating arts.

Claims 8, 9, 11, 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Skaalen 5,480,605. Skaalen discloses a method comprising placing leather 36 between a first negative mold 42, 44 and a first positive mold 42, 44, applying pressure to cause the first negative mold and the first positive mold to form an area of the leather; see Figs. 3 and 4, and col. 3, line 58 through col. 4, line 16. After this first pressing operation, Skaalen discloses placing the leather between a second negative mold 50 and a second positive mold 48 and applying pressure to cause the second negative mold and second positive mold to further form the leather; see col. 4, lines 20-26 and 51-58. However, Skaalen does not discloses the length of pressure application time, a third molding step, wetting the product after forming or forming an article of clothing.

As to claims 11 and 12, it would have been obvious to one of ordinary skill in the art to repeat a method step in the process of Skaalen since a duplication of method steps is within the level of ordinary skill in the art.
As to claims 14 and 15, Skaalen does not dry his product until after all the forming steps are done; see col. 5, line 28. Therefore, it is assumed that Skaalen’s product is saturated with liquid after all the forming steps. 
As to claim 17, one skilled in the leather working art would recognize that the method taught in Skaalen could be used to form a variety of leather objects, such as an article of clothing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skaalen 5,480,605 in view of Wu 2013/0154165. Skaalen discloses a method comprising placing leather 36 between a first negative mold 42, 44 and a first positive mold 42, 44, applying pressure to cause the first negative mold and the first positive mold to form an area of the leather; see Figs. 3 and 4, and col. 3, line 58 through col. 4, line 16. After this first pressing operation, Skaalen discloses placing the leather between a second negative mold 50 and a second positive mold 48 and applying pressure to cause the second negative mold and second positive mold to further form the leather; see col. 4, lines 20-26 and 51-58. However, Skaalen does not disclose applying a textile to his product. Wu discloses applying a textile to a leather article in order to enhance structural properties; see [0013]. Therefore, it would have been obvious to one of ordinary skill in the art to add a textile layer to the product of Skaalen in view of Wu in order to enhance structural properties.

Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783